OFFICE     OF THE ATTORNEY        GENERAL   OF TEXAS
                               AUgllN




Honorable C. Lyne Miller
county Attorney
Bee county
Beevills,  Texar




              In your letter   of                 , $0~ requested
our opinion     on the f

     home to the

                                          arolman January
                                          rs anseared aald

                                    ian Churoh of Beeville
                                     yew 1942 or alp     ror




     betveen Jenuaq 1 and April 30 of each rear,
     vhen required by the amee~or,    vlth reference
     to the quantity held or ovned on the first     day
     of’ January in the year for vhioh the property
     is required to be lluted or rendered.     Any
     property purchased or acquired on the first     d&y
                                                                         .‘Cf.’




Eonorablo   C. LJns Wller,   ?am   2


      of 3.srwcry shall ba lietod by or for the par-
      eon puwhaelng or coqulrln8      it.  If any pw9erty
      has by muon       of any epooial lrv, ooatrrot   or
      isa 1, been usapt    or ha8 been olalmd   to be ex-
      emptod fro0 taxation for 8~ period or l-it         OS
      tl.me, and luoh period of exemption shall l    xplro
      botvaen January 1, and Deoember Jl of my Jear,
      ecid property shall be reeeeeed end listed      Sor
      taxes as other pwpertyf     but the taxer assessed
      agakrat sold property shall be for only the pro       .
      rata of taxes for the portion of euoh year re-
      Slalning.  Aote 1909, p* 373.*
          By Artiole  7152, Y.A.C.S.,  the ovner of real ee-
tate 1s required to list or render it for taxation.     Should
he fall to do SO, Artiole  7205, V.A.C.S.,  makee it the duty
of the Aaeeaeor to llrt and assess the same in “The nBae of
the ovner” If euoh nBp(t be knovn.
           With respect to the enforaemont of the llabillty
of the taxpayer,  Artiole 7272, V.A.C.8..  states as follovsr
             “All real and perron          pwperty held or
      ounad by any peruon in t&la State shall be
      llablo   for   all  State   and County Tuee dua by
      the ovner thereof,        lnoluding tax on nfi   ee-
      tate, psreonal property end poll tax; and the
      Tex Colleotor      lhall levy on any punanal 0~
      real property to be r0Upd in his oouuty to
  -   eal+fy     all delinquent      taxw, say lav to the
      oontrary notvithet8ndiag~          . . . .’
              By virtue of the ~wrieione of those statutes,        the
o~tnenhip     of~property   on the firet day of J6mmry areatee a
9ereanal liability       on the part o? the ovnar for tuee     for
that year, and the sale thereof shortly rrtervardr         does not
affeo t this llabtlity     . Itumble Oil and Beilnlng   Company 7.
State (Clo. App.)        3 S.Y. (sd 5591 Caevell & Co. v. Habber-
csttle   (Clv. App.j,     87 S.Y. 9 111 Wintare 0. Independent Sohool
Dlatrlot      Clr. App.)    208 8.X. 574; Chlldreee County f. dtate
            f              26) 1011; Cranfi1.l Broe. Oil Co. v.
k%      f%v:     zEp:jy*5 I S.W. (26) 81 (error reiaeedl;     Cerlsoh
Jteroantlle Co. v. State (Civ. App. 3 , 10 S.Y. (26)       035 (error
refieed) .
Jkmorable C. Lyne Niller,         page 3



          As to the dormer owner18 liability  for tmoe,
40 Tez&r Jurlaprudenoe 1 70, page 104, states the follovingr
            “Thus li the ovner should sell   the pro-
     perty b&ore the date on vhlch the tex becomoe
     due he is liable    therefor and to any penalties
     or interest    that have aoorued, although aa be-
     tvesn euoh ovner and the purchaser, he may be
     entltlse    under the oontract of sale to recover
     over from the purohaeer.”
           In the light of the above authorities      ve think
your loaal tax aeaeeaore oorrectly      aeseeaed taxes on-the
property in question against the ovnsr aa of January 1,
1942, regardless   of the faot that the property V8s subso-
quently acquired by the Presbyterian      Church and is POWbe-
$.ng used In suah a vay   that It is exempt from taxation
under the provisions    of Artlole   715Cb, V.A.C.S.,  and ve
feel that personal liability      for the 1942 taxes on thle
property rests solely on euoh owner.
            Notice, hoverer,      that uncl6r the provisions       of
Section   15 of Artiale  VIII     0: our Conatltutiox~t
               “The annual aeaesnment made upon lpaded sro-
       perty shall be a special       lien thereof;    and a,11
        property,    both real and personal,     belon&.ng to
        any delinquent      taxpayer shall bo liable    to eel-
        zure and sale Sor the payment of all the taxes
       %nS-penalties       due by such delinquent;    and such
        property may be sold for tha payment of the
...     taxes and penalties      due by such delinquent under
    .-L...-euohregulations    as the legislature   soy provide.’
            Llkevlre,   Artlole    7172, V.A.C.S.,   provides:
   ---~__     “All tcxse qon real property shall be a
       llen’upon   eooh property until the same ehall
      have been paid,     And should the aeeeeeor fall
       to aaeeea any real estate for any one or more
      years, the lien shall be good for every year
       that he should tall to as8eee ior3    and he may,
       Ixr-Umtlng property for texes any year there-
       after;   aaeeee all the back taxes due thereon,
       aooording to the provielone    of this title.”
Honotiable 0. Lyne Killer,      Page 4


               As vae said by the Court In Caewell v. Rabber-
zettle,      auprc, bt 912:
                 “This lien attaohee and the taxoa beoome
          an lnoumbrsnoe on the land from the date lla-
          blllty   Is fixed on the ovner, vhlch Is the let
          day of January of the year, although the amount
          of arid tuee is not fixed and determined until
          some time subsequent thereto.”
               Consequently,    although the Presbyterian  Church is
uader      no personal llablllty     for the payment of 1942 taxes
upon      this property,  it did aoqulru the property at a time.
vhen      it vae burdened vlth a speoial lien to leoure the pay-
ment      of euoh tues.
            Dasplte the faot that Artlole   7150b, V.A.C.S.,
provides the follovlng    exemption for churoh property used az
a parsonagei    “There is hereby exempted from taxation any
property ovned exolualvely    and ln fee by a ohuroh for the
exoluslve   use as a dvelllng  place for the BidStry    of euah
ohuroh and vhloh property ylelde no revenue whatever to
euoh ohurohl provided that such exemption shall not extend
to more property than is reasonably necessary for a dwell-
ing place and In no event to more than one acw oi’ land.
Aots 1931, 42nd Leg., p. 67, ch. 44. [ l”, it is OUT opinion
that this Article   in no vay affeots   the existence  or valid-
ity of any tax llsne attached to the property prior to its
aaquleitlon   by the churoh.   Such llena continue and may be
enforoed In the ueual manner despite the prorpectlve      tax
exemption of the property.
              Although the authorities    and the dleouesloa   above
have been addressed speolfloally       to the question OS State
and oounty taxez, you vi11 notice that, by the operative
effect8     of Articles   10608 and 1043, V.A.C.S.,   the liens and
llabilltler      for taxes levied by oosmoa school dletrlcte,
Independent school dletrlots       aad incorporated   olties  and
tovnr are to be treated the same as are thoze for State and
aounty taxes.
            Speolflaally  mevering   your question,  it 18 our
opinion that   the Presbyterian   Churoh of Beevllle   is liable
for no portion of the 1942 taxes on the property Ln quee-
tlon, but that the property vaz burdened vlth a lien Sor
      ;,   Bonorable    C. Lyne Hlller,   Page 5


           such taxes at the tlme of its acquisition by the chtiroh
           a& that such lien may be enforced despite the present
 1
 .         ovnorshlp and utilication of the property by the ohurch.
                        Trusting   that the foregoing   fully     answers pour
 ,I        lmulrj,     we am

,i                                                  Vex-y truly     yours
  :
                                                ATTORNEY
                                                       (+EtUtRICt
                                                               OF TEXAS
 .!


                                                                R. De-     Moorhead
                                                                         AssletEu.lt